DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“snap fit or magnetic adsorption” in claims 6 and 13
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,432,670), and further in view of Thomas et al. (US 7,639,492; hereinafter “Thomas”).
Regarding claim 1, Chen teaches a fixing structure (30, Fig. 1) for a hard disk (20, Fig. 1), comprising: a main body (40, Fig. 1) comprising two first sidewalls (two 42, Fig. 1), the main body defining a groove (groove between 41 and 42, Fig. 1) among the two first sidewalls and a bottom wall (41, Fig. 1), the groove being configured for fixedly receiving the hard disk (as shown in Fig. 5), at least one of the two first sidewalls defining a limiting slot (421, Fig. 1); a rotation member (50, Fig. 1) comprising two rotation arms (two 52, Fig. 1), at least one of the two rotation arms defining a latching slot (slot between 521 and 522, Figs. 1, 3, 4), the two rotation arms rotatably connected to the respectively two first sidewalls (as shown in Figs. 3-5), the fixing structure is switched between a first state (Fig. 4) and a second state (Fig. 3) by the rotation member; and at least one latching post (121, Fig. 1) fixed to a carrier (same as 10; note 10 carries 20, 30 in Fig. 1), each of the at least one latching post being movably disposed in a corresponding one of the limiting slot and a corresponding one of the latching slot (as shown in Figs. 3-4); wherein when the fixing structure is switched from the second state to the first state (from Fig. 3 to Fig. 4), the two rotation arms are parallel to a first direction (right direction in Fig. 1; same as direction towards handle 51), and each of the limiting slot abuts against a corresponding one of the at least one latching post, thereby the main body is movable along the first direction (522 contact 121 from Fig. 3 to Fig. 4; also see col. 2, lns. 23-50); wherein when the fixing structure is switched from the first state to the second state (from Fig. 4 to Fig. 3), the two rotation arms are angled with the first direction (angled as shown in Fig. 3), each of the limiting slot abuts against a corresponding one of the at least one latching post (contact 521 from Fig. 4 to Fig. 3), thereby the main body is movable along a second direction (left direction in Fig. 1), and each of the at least one latching post is disengaged with the corresponding one of the latching slot (col. 2, lns. 51-61).
Chen does not teach a second side wall connecting between the respective two first side walls, wherein the first direction is defined as a direction from the two first sidewalls to the second sidewall, and the second direction is defined as an opposite direction of the first direction. Thomas teaches a second side wall (22, Figs. 2, 5) connecting between the respective two first side walls (two 18, Figs. 2, 5), wherein the first direction is defined as a direction from the two first sidewalls to the second sidewall (left direction in Fig. 2; same as direction towards handle 80), and the second direction is defined as an opposite direction of the first direction (right direction in Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second side wall connecting between the respective two first side walls, wherein the first direction is defined as a direction from the two first sidewalls to the second sidewall, and the second direction is defined as an opposite direction of the first direction in Chen, as taught by Thomas, in order to add additional function toward the front of the hard drive, such as front cover protection and EMI shield.
Regarding claim 2, Chen in view of Thomas teaches the fixing structure of claim 1, and Chen further teaches wherein each of the latching slot comprises a first inner wall (inner wall of 522, Fig. 1) and a second inner wall (inner wall of 521, Fig. 1), the first inner wall and the second inner wall form an acute angle (as shown in Figs. 1, 3 and 4) therebetween; when the fixing structure is switched from the second state to the first state, each first inner wall abuts against a corresponding one of the at least one latching post (as shown in Figs. 3, 4); when the fixing structure is switched from the first state to the second state (Fig. 4 to Fig. 3), each second inner wall abuts against a corresponding one of the at least one latching post (521 abuts 121).
	Regarding claim 3, Chen in view of Thomas teaches the fixing structure of claim 1, and Chen further teaches wherein each of the limiting slot comprises a first slot portion (4211, Fig. 1) and a second slot portion (4212, Fig. 1), each of the first slot portion extends through a bottom of a corresponding one of the two first sidewalls (as shown in Fig. 1), each of the second slot portion communicates with a corresponding one of the first slot portion, along the first direction, each of the first slot portion is narrower than the corresponding one of the second slot portion (4211 narrower than 4212 as shown in Fig. 1), a limiting bar (limiting bar between 4212 and 4211 as shown in Fig. 1) is formed near the bottom of the corresponding one of the two first sidewalls; when in the first state, each of the limiting bar is disposed under a corresponding one of the latching post (as shown in Fig. 4); when in the second state, each of the at least one latching post moves through the second slot portion and then through the first slot portion (refer to Figs. 1 and 3 in order to move out of the carrier 10).
	Regarding claim 4, Chen in view of Thomas teaches the fixing structure of claim 1, and Chen further teaches wherein the two rotation arms rotate about 45 degrees to switch between the first state and the second state (about 45 degrees as shown between Figs. 3 and 4).
	Regarding claim 5, Chen in view of Thomas teaches the fixing structure of claim 1, and Chen further teaches wherein the rotation member further comprises a handle (51, Fig. 1) connecting between the two rotation arms.
	Regarding claim 6, Chen in view of Thomas teaches the fixing structure of claim 5. Chen does not teach wherein when in the first state, the handle and the second sidewall are connected to each other by snap fit or magnetic adsorption. However, Thomas further teaches when in a first state (Fig. 7), a handle (80, Figs. 2, 7) and a second sidewall (22, Figs. 2, 5) are connected to each other by snap fit (by 94, which is resilient, see Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein when in the first state, the handle and the second sidewall are connected to each other by snap fit or magnetic adsorption in Chen in view of Thomas, as taught by Thomas, in order to easily latch the handle with snap fit (col. 5, lns. 31-48).
	Regarding claim 7, Chen in view of Thomas teaches the fixing structure of claim 1, and Chen further teaches at least one screw bolt (23, Fig. 1), wherein each of the at least one screw bolt is configured to fix a corresponding one of the two first sidewall to the hard disk (col. 2, lns. 23-27).
	Regarding claim 8, Chen teaches a server chassis (Fig. 1; see notes regarding preamble), comprising: a carrier (same as 10; note 10 carries 20, 30 in Fig. 1); and a fixing structure (30, Fig. 1) disposed on the carrier, the fixing structures comprising: a main body (40, Fig. 1) comprising two first sidewalls (two 42, Fig. 1), the main body defining a groove (groove between 41 and 42, Fig. 1) among the two first sidewalls and a bottom wall (41, Fig. 1), the groove being configured for fixedly receiving a hard disk (20, Fig. 1, also see Fig. 5), at least one of the two first sidewalls defining a limiting slot (421, Fig. 1); a rotation member (50, Fig. 1) comprising two rotation arms (two 52, Fig. 1), at least one of the two rotation arms defining a latching slot (slot between 521 and 522, Figs. 1, 3, 4), the two rotation arms rotatably connected to the respectively two first sidewalls (as shown in Figs. 3-5), the fixing structure is switched between a first state (Fig. 4) and a second state (Fig. 3) by the rotation member; and at least one latching post (121, Fig. 1) fixed to the carrier (10), each of the at least one latching post being movably disposed in a corresponding one of the limiting slot and a corresponding one of the latching slot (as shown in Figs. 3-4); wherein when the fixing structure is switched from the second state to the first state (from Fig. 3 to Fig. 4), the two rotation arms are parallel to a first direction (right direction in Fig. 1; same as direction towards handle 51), and each of the limiting slot abuts against a corresponding one of the at least one latching post, thereby the main body is movable along the first direction (522 contact 121 from Fig. 3 to Fig. 4; also see col. 2, lns. 23-50); wherein when the fixing structure is switched from the first state to the second state (from Fig. 4 to Fig. 3), the two rotation arms are angled with the first direction (angled as shown in Fig. 3), and each of the limiting slot abuts against a corresponding one of the at least one latching post (contact 521 from Fig. 4 to Fig. 3), thereby each of the at least one latching post is disengaged with the corresponding one of the latching slot, and the main body is movable along the second direction (col. 2, lns. 51-61).
	Chen does not teach the fixing structure is a plurality of fixing structures; a second side wall connecting between the respective two first side walls, wherein the first direction is defined as a direction from the two first sidewalls to the second sidewall, and the second direction is defined as an opposite direction of the first direction. Thomas teaches a server chassis (1000, Fig. 1), comprising: a fixing structure (14, Fig. 2) is a plurality of fixing structures (can have plurality and fit into 12A-12C; see col. 2, lns. 24-25: “…Each drive bay 12 is a receptacle for a drive carrier 14 and attach disk drive 16…”); a second side wall (22, Figs. 2, 5) connecting between the respective two first side walls (two 18, Figs. 2, 5), wherein the first direction is defined as a direction from the two first sidewalls to the second sidewall (left direction in Fig. 2; same as direction towards handle 80), and the second direction is defined as an opposite direction of the first direction (right direction in Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixing structure is a plurality of fixing structures; a second side wall connecting between the respective two first side walls, wherein the first direction is defined as a direction from the two first sidewalls to the second sidewall, and the second direction is defined as an opposite direction of the first direction in Chen, as taught by Thomas, in order to increase storage capacity and also add additional function toward the front of the hard drive, such as front cover protection and EMI shield.
	Examiner' s note: The recitation “A server chassis” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
	Regarding claim 9, Chen in view of Thomas teaches the server chassis of claim 8, and Chen further teaches wherein each of the latching slot comprises a first inner wall (inner wall of 522, Fig. 1) and a second inner wall (inner wall of 521, Fig. 1), the first inner wall and the second inner wall form an acute angle (as shown in Figs. 1, 3 and 4) therebetween; when the fixing structure is switched from the second state to the first state, each first inner wall abuts against a corresponding one of the at least one latching post (as shown in Figs. 3, 4); when the fixing structure is switched from the first state to the second state (Fig. 4 to Fig. 3), each second inner wall abuts against a corresponding one of the at least one latching post (521 abut 121).
	Regarding claim 10, Chen in view of Thomas teaches the server chassis of claim 8, and Chen further teaches wherein each of the limiting slot comprises a first slot portion (4211, Fig. 1) and a second slot portion (4212, Fig. 1), each of the first slot portion extends through a bottom of a corresponding one of the two first sidewalls (as shown in Fig. 1), each of the second slot portion communicates with a corresponding one of the first slot portion, along the first direction, each of the first slot portion is narrower than the corresponding one of the second slot portion (4211 narrower than 4212 as shown in Fig. 1), a limiting bar (limiting bar between 4212 and 4211 as shown in Fig. 1) is formed near the bottom of the corresponding one of the two first sidewalls; when in the first state, each of the limiting bar is disposed under a corresponding one of the latching post (as shown in Fig. 4); when in the second state, each of the at least one latching post moves through the second slot portion and then through the first slot portion (refer to Figs. 1 and 3 in order to move out of the carrier 10).
	Regarding claim 11, Chen in view of Thomas teaches the server chassis of claim 8, and Chen further teaches wherein the two rotation arms rotate about 45 degrees to switch between the first state and the second state (about 45 degrees as shown between Figs. 3 and 4).
	Regarding claim 12, Chen in view of Thomas teaches the server chassis of claim 8, and Chen further teaches wherein the rotation member further comprises a handle (51, Fig. 1) connecting between the two rotation arms.
	Regarding claim 13, Chen in view of Thomas teaches the server chassis of claim 12. Chen does not teach wherein when in the first state, the handle and the second sidewall are connected to each other by snap fit or magnetic adsorption. However, Thomas further teaches when in a first state (Fig. 7), a handle (80, Figs. 2, 7) and a second sidewall (22, Figs. 2, 5) are connected to each other by snap fit (by 94, which is resilient, see Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein when in the first state, the handle and the second sidewall are connected to each other by snap fit or magnetic adsorption in Chen in view of Thomas, as taught by Thomas, in order to easily latch the handle with snap fit (col. 5, lns. 31-48).
	Regarding claim 14, Chen in view of Thomas teaches the server chassis of claim 8, and Chen further teaches wherein the fixing structure further comprises at least one screw bolt (23, Fig. 1), each of the at least one screw bolt is configured to fix a corresponding one of the two first sidewall to the hard disk (col. 2, lns. 23-27).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841